November 24, 1959

Honorable Robert S. Calvert
Comptroller of Public Accounts
Capitol Station
Austin, Texas
                                 Opinion No. WW-741
                                 Re:   Whether House Bill 11,
                                       Third Called Session,
                                       56th Legislature, 1959,
                                       repealed the authority
                                       for future annual trans-
                                       fers on August 31 to the
Dear Mr. Calvert:                      Available School Fund.
             Your recent request for an opinion reads as follows:
            "For many years the Motor Fuel Tax Fund
       has been allocated on the first day of each
       calendar month, under authority of Art. 7065b-
            This practice was followed thru August 1,
       $49.
            "Sec. 3 of H.B. 5, 1st Called Session,
       56th Legislature, amended Art. 7065b-25. In
       Sec. 3 C, it was provided that allocations
       be made to the Available School Fund on
       August 31st of each fiscal year. Such allo-
       cation was made on August 31, 1959.
            "H.B. 11, 3rd Called Session, 56th Legis-
       lature, provides for the allocation of Motor
       Fuel in Articles 9.25 and 10.22 of Section 1.
       Section 7 of H.B. 11 repeals Art. 7065b-25.
            "I will thank you to advise me if H.B. 11,
       3rd Called Session, 56th Legislature, repealed
       the authority for future annual transfers on
       August 31st to the Available School Fund."
Honorable Robert S. Calvert, Page 2 (w-741)


        Article 7065b-25, Vernon's Civil Statutes, prior to
its amendment by Section 3 of House Bill 5, Acts of the 56th
Legislature, First Called Session, 1959, provided in part as
follows:
             II
              . . .
            "Each month the Comptroller of Public Accounts
       shall, after making the deductions for refund pur-
       poses, as provided in Section 13 of this Article,
       and for the enforcement of the provisions of this
       Article, allocate and deposit the remainder of the
       taxes collected under the provisions of this Arti-
       cle in the proportions as follows: One-fourth (l/4)
       of such tax shall go to,and be placed to the credit
       of the Available Free School Fund; . . .' (Emphasis
       ours).
        Article 7065b-25 was amended by Section 3 of House Bill
5, Acts of the 56th Legislature, First Called Session, 1959,
Section 3C of said Act provides as follows:
            "All receipts due the Available School Fund
       which are in the Highway Motor Fuel Tax Fund on
       August 31st of each fiscal year shall be credited
       to the Available School Fund on August 31st of
       each fiscal year."
        House Bill 11, Third Called Session of the 56th Legisla-
ture, 1959, provides for the allocation of motor fuel taxA;;;
celpts in Articles 9.25 and 10.22 of Section 1 thereof.
cle 9.25 provides in part as follows:
             II
              . . .
             "Each month the Comptroller of Public Accounts
        shall, after making the deductions for refund pur-
        poses as provided in Article 9.13 of this Chapter,
        and for the enforcement of the provisions of this
        Chapter, allocate and deposit the remainder of the
        taxes collected under the provisions of this Chap-
        ter, in the proportions as follows: One-fourth
        (l/4) of such tax shall go to, and be placed to the
        credit of the Available Free School Fund; . . .'
        (Emphasis ours).
.    -




    Honorable Robert S. Calvert, Page 3 (WW-741)


            Neither Article 9.25 nor Article 10.22 of House Bill 11
    makes provision for annual transfers of motor fuel tax receipts
    to the Available School Fund, but to the contrary, Article 9.25
    provides that such transfers and allocations be accomplished
    each month. Furthermore, Section 7(b) of Article 24-01 of
    House Bill 11 expressly repeals Article 706513, as amended.
             Inasmuch as House Bill 11 represents the latest expres-
    'sionof the Legislature on the subject, it is our opinion that
    the provisions thereof control the procedure to be followed in
    making transfers of motor fuel tax receipts to the Available
    School Fund. This Act, as above pointed out, provides for
    monthly transfers and by repealing Article 7065b-25, as amended,
    it has repealed the authority for annual transfers on August 31
    to the Available School Fund.
                              SUMMARY
                 House Bill 11, Acts of the 56th
                 Legislature, Third Called Session,
                 1959, has repealed the authority
                 for future annual transfers of
                 motor fuel tax receipts to the
                 Available School Fund. Article
                 9.25 of House Bill 11, provides
                 that the Comptroller of Public
                 Accounts shall make such transfers
                 monthly.
                                        Yours   very truly,
                                        WILL WILSON
                                        Attorney General of Texas

    LP:mfh
    APPROVED:                           "Uepme
                                           Assistant
    OPINION COMMITTEE
    W. V. Geppert, Chairman
    J. C. Davis, Jr.
    Houghton Brownlee, Jr.
    Paul R. Floyd, Jr.
    Raymond V. Loftin, Jr.
    REVIEWED FOR THE ATTORNEY GENERAL
    BY: Morgan Nesbitt